FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  28-JUL-2021
                                                  07:57 AM
                                                  Dkt. 39 OP
                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I


                                 ---o0o---


               STATE OF HAWAI#I, Plaintiff-Appellant,
                                 v.
           YOONJUNG PARK, aka Suji, Defendant-Appellee,
                                and
    MEI YING ZHANG, aka Lulu, and TOK SIM KWON, aka Mama Tina,
                            Defendants


                           NO. CAAP-XX-XXXXXXX


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                   (CRIMINAL NO. 1CPC-XX-XXXXXXX)


                               JULY 28, 2021


       LEONARD, PRESIDING JUDGE, HIRAOKA AND WADSWORTH, JJ.


                  OPINION OF THE COURT BY HIRAOKA, J.


            Defendant-Appellee Yoonjung Park was indicted by a

grand jury for violation of the Organized Crime law, Hawaii

Revised Statutes (HRS) Chapter 842.1         Park moved to dismiss the




      1
            The Organized Crime law is Hawaii's version of the federal
Racketeer Influenced and Corrupt Organizations (RICO) statute, 18 U.S.C.
§§ 1961-1968.
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


indictment.       The Circuit Court of the First Circuit2 granted

Park's motion.        The circuit court concluded that Plaintiff-

Appellant State of Hawai#i "failed to produce evidence of an

enterprise[,]" citing State v. Ontai, 84 Hawai#i 56, 929 P.2d 69

(1996).      The State appealed.       We distinguish Ontai, which

involved an alleged associated-in-fact enterprise; we hold that a

limited liability company qualifies as a legal-entity

"enterprise" as defined by HRS § 842-1.             We also hold, however,

that the State failed to present evidence that Park "conduct[ed]

or participate[d] in the conduct of the affairs of the

enterprise" within the meaning of HRS § 842-2.                Accordingly, we

affirm the circuit court's dismissal of the indictment as to

Park, but for a different reason than that given by the circuit

court.

                               PROCEDURAL HISTORY

               On October 30, 2018, the O#ahu grand jury heard

testimony from three witnesses.              The first witness (Jason)

testified pursuant to a plea agreement.             He described going to a

place called "Roses" — located in a building on Young Street —

three times in 2018.         His first time was in February.        He was

taken to a room by a woman called a "mama-san."               He paid the

mama-san a $50 house fee.          The mama-san brought a woman to the

room.       The woman showered with Jason.        Jason paid the woman $150.

Jason and the woman then had sexual intercourse.


        2
               The Honorable Catherine H. Remigio presided.

                                         2
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


            Jason went back to Roses in March.     He paid the mama-

san the $50 house fee and was taken to a room.      The mama-san

brought a woman to the room.   The mama-san said the woman's name

was "Suji."    Jason and Suji showered.    Jason paid Suji $150.

They then had sexual intercourse.

            Jason next went to Roses in June.     He called Roses and

made an appointment to see Suji.       He drove to Roses.   He paid the

mama-san the $50 house fee.    He was taken to a room.      Suji came

to the room.   They had sexual intercourse.     Jason then paid Suji

$150.   Jason was later shown a photographic lineup and identified

Park as the woman he knew as Suji.

            The next witness was a woman named Okku, who also

testified pursuant to a plea agreement.      Okku started working at

Roses in January 2018.   Roses was owned by Mama Sami.      There was

also a Mama Tina, who worked at night.      The mama-sans did the

cleaning and cooking, answered the phones, collected the house

fees, and sent customers to the women's rooms.      Okku worked at

Roses with three other women, one of whom was known as Suji.

They all engaged in sex for money.      Suji lived at Roses, worked 7

days a week, and had regular customers.      Another woman was called

"Lulu."    Lulu worked at Roses every day and had five customers

per day.

            The third witness was an investigator from the Honolulu

Prosecutor's Office.   The investigator testified that Roses'

legal name was "Belabration and Roses Spa LLC."      It was a Hawai#i

limited liability company in 2017 and 2018.      The investigator

                                   3
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


participated in executing a search warrant at Roses.               He found

Park there.       In Park's room he "found condoms, U.S. currency,

three cell phones, and vaginal insert lubes."              The investigator

showed a photographic lineup to Jason, who identified Park as the

person he knew as Suji.         The investigator showed a photographic

lineup to Okku, who identified Park as the person she knew as

Suji.       The investigator also testified about a website that

advertised prostitution.          Roses had several ads on this website

featuring Suji/Park.

               The grand jury indicted Park and two others for

Unlawful Ownership or Operation of Business in violation of HRS

§ 842-2(3) (Count 1).3         Park was charged with conducting or

participating in conducting the affairs of Belabration and Roses

Spa LLC through Prostitution in violation of HRS § 712-12004

and/or Promoting Prostitution in violation of HRS § 712-1203.5

               On January 22, 2019, Park moved to dismiss Count 1 of

the indictment.        The motion was heard on June 8, 2020.             The

      3
            One of the other defendants was also charged with Promoting
Prostitution (Count 2), but Park was only charged in Count 1.
        4
               HRS § 712-1200 (Supp. 2017) provides, in relevant part:

                     § 712-1200 Prostitution.   (1) A person commits the offense
               of prostitution if the person:

                     (a)   Engages in, or agrees or offers to engage in,
                           sexual conduct with another person in return for
                           a fee; or
                     (b)   Pays, agrees to pay, or offers to pay a fee to
                           another to engage in sexual conduct.
        5
               HRS § 712-1203 (Supp. 2017) provides, in relevant part:
                     § 712-1203 Promoting prostitution. (1) A person commits
               the offense of promoting prostitution if the person knowingly
               advances or profits from prostitution.

                                         4
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


circuit court's "Findings of Fact, Conclusions of Law and Order

Granting Motion to Dismiss Count 1 of the Indictment" was entered

on August 10, 2020.    This appeal followed.

                            POINTS OF ERROR

          The State challenges finding of fact no. 9, which is

actually a mixed finding of fact and conclusion of law.           It

states:

                9.    In short, the evidence against Yoonjung Park
          amounted to three acts of prostitution with [Jason]. There
          was absolutely no evidence presented that Yoonjung Park
          "conduct[ed] or participate[d] in the conduct of the affairs
          of the enterprise through racketeering activity." Yoonjung
          Park was not the owner of Roses. She did not clean Roses or
          cook for the employees of Roses. She did not answer the
          telephone for Roses. Nor did she collect the "house fees"
          or bring customers to the "girl's" room [sic].


(Citations to grand jury transcript omitted.)

          The State also challenges conclusions of law nos. 16

and 17 and the circuit court's order.       They state:

                16.   However, and most importantly, other than a
          valid Hawaii [Department of Commerce and Consumer Affairs
          (DCCA)] business registration as a limited liability
          company, there was absolutely no evidence of an
          "ascertainable structure distinct from the racketeering
          activity." Clearly, the evidence presented to the grand
          jury suggested the sole purpose of the alleged association
          was a house of prostitution. All evidence provided to the
          grand jury indicated that individuals that frequented Roses
          received sexual favors for a fee. The court noted in Ontai:

                An ascertainable structure distinct from the
                racketeering activity is shown by applying a simple
                test developed by the Eighth Circuit: Set aside
                evidence of the predicate acts of racketeering; if
                there is still evidence of other legal or illegal acts
                that show an ongoing organization, there is a distinct
                structure. [United States v. ]Lemm, 680 F.2d [1193,]
                1201 [(8th Cir. 1982)].

                17.   The purpose of [Racketeer Influenced and Corrupt
          Organizations (RICO)] is to eradicate organized crime,
          rather than to subject ordinary criminals, such as sex
          workers, to the statute's heightened punishment. Ontai, 84

                                    5
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Hawai#i at 63. Accordingly, if you eliminate the
          "racketeering activity" i.e. the prostitution, there would
          be no ascertainable structure left. Therefore:

                If no evidence is produced as to a material element of
                the offense, a person of ordinary caution and prudence
                could not have a "strong suspicion" that the defendant
                is guilty of the crime. Furthermore, because the
                enterprise element is the crucial element that
                distinguishes H.R.S. § 842-2 from the other offenses
                it is especially important that at least some evidence
                of an enterprise, as defined in this opinion, be
                presented to the grand jury.
          State v. Ontai, 84 Hawai#i at 64, 929 P.2d at 77 (1996).
                                  ORDER

                The court concludes that the prosecution failed to
          produce evidence of an enterprise.

                Accordingly, Count 1 of the indictment is dismissed.


(Emphasis added) (footnote omitted).

                         STANDARDS OF REVIEW

          Sufficiency of Evidence to Support Indictment

          We review the circuit court's determination of

sufficiency of the evidence to support an indictment de novo

using the right/wrong standard.         State v. Taylor, 126 Hawai#i

205, 215, 269 P.3d 740, 750 (2011) (citing Ontai, 84 Hawai#i at

64, 929 P.2d at 77).
          A grand jury indictment:

          must be based on probable cause. Probable cause is
          established by a state of facts as would lead a person of
          ordinary caution or prudence to believe and conscientiously
          entertain a strong suspicion of the guilt of the accused.
          The evidence to support an indictment need not be sufficient
          to support a conviction. In reviewing the sufficiency of
          the evidence to establish probable cause before the grand
          jury, every legitimate inference that may be drawn from the
          evidence must be drawn in favor of the indictment and
          neither the trial court nor the appellate court on review
          may substitute its judgment as to the weight of the evidence
          for that of the Grand Jury.


Ontai, 84 Hawai#i at 63, 929 P.2d at 76 (cleaned up).

                                    6
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           Findings of Fact and Conclusions of Law

           Findings of fact are reviewed under the clearly

erroneous standard.   Estate of Klink ex rel. Klink v. State, 113

Hawai#i 332, 351, 152 P.3d 504, 523 (2007) (citing cases).    A

finding of fact is clearly erroneous when the record lacks

substantial evidence to support the finding or, despite

substantial evidence in support of the finding, we are

nonetheless left with a definite and firm conviction that a

mistake has been made.    Id.   Substantial evidence is credible

evidence which is of sufficient quality and probative value to

enable a person of reasonable caution to support a conclusion.

Id.
           A conclusion of law is reviewed de novo, under the

right/wrong standard.    Klink, 113 Hawai#i at 351, 152 P.3d at

523.   A conclusion of law that is supported by the trial court's

findings of fact and that reflects an application of the correct

rule of law will not be overturned.    Id.   However, a conclusion

of law that presents mixed questions of fact and law is reviewed

under the "clearly erroneous" standard because the conclusion is

dependent upon the facts and circumstances of the case.    Id.

           Statutory Interpretation

           Statutory interpretation is a question of law

reviewable de novo.   Yoshimura v. Kaneshiro, 149 Hawai#i 21, 33,

481 P.3d 28, 40 (2021).




                                   7
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                                DISCUSSION

          HRS § 842-2 (2014) provides, in relevant part:

                § 842–2 Ownership or operation of business by certain
          persons prohibited. It shall be unlawful:

                 . . . .

                 (3)   For any person employed by or associated with
                       any enterprise to conduct or participate in the
                       conduct of the affairs of the enterprise through
                       racketeering activity or collection of an
                       unlawful debt.


To indict a defendant for violating HRS § 842-2(3), a grand jury

must find probable cause to believe and conscientiously entertain

a strong suspicion of the existence of the following elements:

(1) an "enterprise"; (2) the defendant was "employed by" or

"associated with" the enterprise; (3) the defendant "conduct[ed]

or participate[d] in the conduct of the affairs of the

enterprise"; (4) through "racketeering activity" or collection of

an "unlawful debt"; and (5) the defendant did so "intentionally,

knowingly or recklessly."      See State v. Bates, 84 Hawai#i 211,
220, 933 P.2d 48, 57 (1997) (listing elements of the offense).

With this background, we discuss the State's points of error in

reverse order.

          1.     The circuit court's ultimate conclusion
                 that "the prosecution failed to produce
                 evidence of an enterprise" was wrong.

          HRS § 842-1 (2014) provides, in relevant part:

                "Enterprise" includes any sole proprietorship,
          partnership, corporation, association, and any union or
          group of individuals associated for a particular purpose
          although not a legal entity.



                                     8
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           The circuit court's conclusion of law no. 16 stated:

"other than a valid Hawaii DCCA business registration as a

limited liability company, there was absolutely no evidence of an

'ascertainable structure distinct from the racketeering

activity.'"    Then, citing Ontai, the circuit court ultimately

concluded "that the prosecution failed to produce evidence of an

enterprise."   These conclusions were wrong; a limited liability

company is an "enterprise" within the meaning of HRS § 842-1.

           Ontai is distinguishable on its facts.         That case

involved an alleged associated-in-fact enterprise (a crap game in

a house in Waipahu) consisting of Ontai and Nagata; it did not

involve a partnership, corporation, association, or other legal

entity.   It was in that context that the supreme court stated:

                 In light of federal case law, we hold the following
           regarding the enterprise element of HRS § 842–2(3). We
           adopt the requirement in [United States v. ]Turkette[, 452
           U.S. 576 (1981)] that an enterprise must be an ongoing
           organization with continuity of personnel. We further adopt
           the majority view on the question of structure; an
           enterprise must have a structure above and beyond the
           racketeering activity in which it engages.
                 The Eighth Circuit has developed a coherent and
           comprehensive definition which includes all the
           characteristics that we deem relevant to an "enterprise"
           under HRS § 842–2(3). Therefore, we adopt this definition.
           According to the Eighth Circuit, there are three
           characteristics of a RICO enterprise:
                 First, there must be a common or shared purpose that
                 animates the individuals associated with it. Second,
                 it must be an "ongoing organization" whose members
                 "function as a continuing unit," Turkette, 452 U.S. at
                 583, 101 S.Ct. at 2528; in other words, there must be
                 some continuity of structure and of personnel. Third,
                 there must be an ascertainable structure distinct from
                 that inherent in the conduct of . . . racketeering
                 activity.




                                     9
  FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Ontai, 84 Hawai#i at 62, 929 P.2d at 75 (quoting United States v.

Kragness, 830 F.2d 842, 855 (8th Cir. 1987) (citing United States

v. Bledsoe, 674 F.2d 647, 664–65 (8th Cir. 1982), abrogated on

other grounds by United States v. Lane, 474 U.S. 438, 440 n.1,

444-49 (1986))).

           Kragness, the Eighth Circuit Court of Appeals case

quoted in Ontai for the three-part definition of "enterprise,"6

involved five defendants who were a "group of individuals

associated in fact although not a legal entity."           Kragness, 830

F.2d at 854.    The cases cited by Kragness also involved
individual defendants allegedly associated in fact to commit

crimes.   Id. at 854-55 (first citing Turkette, 452 U.S. at 578

(indictment described enterprise as "a group of individuals

associated in fact for the purpose of illegally trafficking in

narcotics" and committing other crimes); then citing United

States v. Lemm, 680 F.2d 1193, 1198 (8th Cir. 1982) (framing

issue on appeal as "whether the government proved an 'association

in fact' of various individuals[.]"); and then citing Bledsoe,
674 F.2d at 651 (indictment described enterprise as "a group of

individuals associated in fact to fraudulently sell

securities[.])); see also State v. Martin, 103 Hawai#i 68, 75-76,

79 P.3d 686, 693-94 (App. 2003) (alleging associated-in-fact

enterprise for purposes of extortion).


     6
            18 U.S.C. § 1961(4), part of the federal RICO statute, defines
"enterprise" to include "any individual, partnership, corporation,
association, or other legal entity, and any union or group of individuals
associated in fact although not a legal entity." See Turkette, 452 U.S. at
580.

                                     10
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          By contrast, the indictment in this case alleged that

the "enterprise" was Belabration and Roses Spa LLC.          The supreme

court in Ontai acknowledged that "[t]he extensive federal case

law defining 'enterprise' is based on dicta found in [Turkette.]"

Ontai, 84 Hawai#i at 61, 929 P.2d at 74.       In Turkette, the United

States Supreme Court stated:

                [18 U.S.C.] Section 1961(4) describes two categories
          of associations that come within the purview of the
          "enterprise" definition. The first encompasses
          organizations such as corporations and partnerships, and
          other "legal entities." The second covers "any union or
          group of individuals associated in fact although not a legal
          entity." . . . Each category describes a separate type of
          enterprise to be covered by the statute — those that are
          recognized as legal entities and those that are not.


452 U.S. at 581-82 (emphasis added); see also Lemm, 680 F.2d at

1198 ("[R]equisite characteristics of an enterprise may, of

course, be found in both a legal entity and an associational

enterprise, as defined by RICO."); Bledsoe, 674 F.2d at 660 ("[A]

co-op, as a legal entity, could clearly qualify as an enterprise

under RICO[.]").

          In Ontai, the Hawai#i Supreme Court recognized the

distinction between the two types of enterprises when it
explained, "The portion of the statutory definition relevant to

this case is: '[A]ny . . . group of individuals associated for a

particular purpose although not a legal entity.'"          84 Hawai#i at

60, 929 P.2d at 73 (underscoring added).        In this case the

circuit court found that Roses had "a valid Hawaii DCCA business

registration as a limited liability company[.]"         Under HRS § 428-

201 (2004), "[a] limited liability company is a legal entity[.]"


                                    11
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Thus, the portion of the statutory definition of "enterprise"

relevant to this case is not the one discussed in Ontai.     Under

the reasoning of Turkette, the State did present evidence to the

grand jury that Roses — a legal entity — was an "enterprise"

within the meaning of HRS § 842-1.    The circuit court's

conclusions to the contrary were error.

          The circuit court's conclusion of law no. 17 stated:

"if you eliminate the 'racketeering activity' i.e. the

prostitution, there would be no ascertainable structure left."

That conclusion was wrong.   The circuit court correctly concluded

that prostitution was "racketeering activity."   See HRS § 842-1
("'Racketeering activity' means any act . . . involving but not

limited to . . . prostitution[.]").   However, the "ascertainable

structure" in this case was the limited liability company, Roses.

A legal entity constitutes a RICO "enterprise" even when the

entity's sole purpose is unlawful activity.   Turkette, 452 U.S.

at 580-81 ("[T]he definition [of enterprise in 18 U.S.C.

§ 1961(4)] appears to include both legitimate and illegitimate
enterprises within its scope; it no more excludes criminal

enterprises than it does legitimate ones."); United States v.

Rogers, 89 F.3d 1326, 1337 (7th Cir. 1996) ("We know from

Turkette that 'enterprise' includes illegal organizations, or

illegal associations-in-fact, that have an exclusively criminal

purpose."); Webster v. Omnitrition Int'l., Inc., 79 F.3d 776, 787

(9th Cir. 1996) ("Wholly unlawful enterprises fall within RICO's

provisions."), cert. denied, 519 U.S. 865 (1996); United States


                                12
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

v. Tille, 729 F.2d 615, 620 (9th Cir. 1984) ("RICO applies to

wholly unlawful enterprises."), cert. denied, 469 U.S. 848

(1984); cf. Boyle v. United States, 556 U.S. 938, 948 (2009)

("[An associated-in-fact] group that does nothing but engage in

extortion through old-fashioned, unsophisticated, and brutal

means may fall squarely within the [RICO] statute's reach.");

Kragness, 830 F.2d at 855 ("The [associated-in-fact] enterprise

is an entity separate and apart from the pattern of racketeering

activity in which it engages, although the proof of these
separate elements may in particular cases coalesce.") (cleaned

up) (underscoring added).

          Ontai does not require a different result.         Again,

Ontai involved two people (Ontai and Nagata) who had allegedly

formed an associated-in-fact enterprise to conduct a crap game,

which is a racketeering activity (gambling) under HRS § 842-1.

It was under those facts that the supreme court stated:

          In the present case, no evidence was produced as to the
          continuity of the alleged enterprise. There was no evidence
          that the crap game of June 15, 1991 was operating on a
          continuing basis rather than on an ad hoc basis. There was
          no evidence that the personnel involved, Ontai and Nagata,
          were part of a continuing staff rather than independent
          actors.
                An ascertainable structure distinct from the
          racketeering activity is shown by applying a simple test
          developed by the Eighth Circuit: Set aside evidence of the
          predicate acts of racketeering; if there is still evidence
          of other legal or illegal acts that show an ongoing
          organization, there is a distinct structure. Lemm, 680 F.2d
          at 1201. In the present case, if we set aside the evidence
          of the crap game on June 15, 1991, no evidence is left.
          Therefore, there was no evidence of a structure distinct
          from the predicate act of promoting gambling.




                                   13
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Ontai, 84 Hawai#i at 64, 929 P.2d at 77 (emphasis added).            Ontai

is inapposite.   In this case, even if evidence of Park's

prostitution is set aside, there is still evidence that four

other persons (Okku, Lulu, Mama Sami, and Mama Tina) were

allegedly "employed by or associated with" the enterprise on an

ongoing basis for purposes of prostitution; the mama-sans on

three occasions collected a $50 house fee from Jason in

furtherance of the business of Roses; and the mama-sans also did

the cleaning and cooking, answered the phones, and sent the

enterprise's customers to the women's rooms at Roses.          The

evidence established probable cause that the mama-sans directed

the affairs of Roses within the meaning of HRS § 842-2.

          For these reasons, we hold that the evidence presented

to the grand jury was sufficient to establish probable cause that

Belabration and Roses Spa LLC, a Hawai#i limited liability

company, was an "enterprise" as defined by HRS § 842-1.

Conclusions of Law nos. 16 and 17, and the circuit court's

ultimate conclusion that "the prosecution failed to produce

evidence of an enterprise[,]" were wrong.

          2.     Finding of fact no. 9 was supported by
                 substantial evidence and correctly
                 applied the law to those facts.


          The circuit court's finding no. 9 (which is actually a

combined finding of fact and conclusion of law) states:

                9.    In short, the evidence against Yoonjung Park
          amounted to three acts of prostitution with [Jason]. There
          was absolutely no evidence presented that Yoonjung Park


                                   14
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

             "conduct[ed] or participate[d] in the conduct of the affairs
             of the enterprise through racketeering activity." Yoonjung
             Park was not the owner of Roses. She did not clean Roses or
             cook for the employees of Roses. She did not answer the
             telephone for Roses. Nor did she collect the "house fees"
             or bring customers to the "girl's" room [sic].


(Citations to grand jury transcript omitted.)            The circuit court

was right.     The evidence that Park committed three acts of

prostitution at Roses (with Jason) was not sufficient to

establish that Park "conduct[ed] or participate[d] in the conduct

of the affairs of the enterprise" within the meaning of HRS

§ 842-2.

             Our analysis begins with Bates.        The defendant in that

case argued that the term "associated with any enterprise" in HRS

§ 842-2(3) was unconstitutionally vague.           Bates, 84 Hawai#i at

219, 933 P.2d at 56.       The Hawai#i Supreme Court disagreed,

noting:

                   Other courts, although not in the context of a
             constitutional "void for vagueness" challenge to the RICO
             statute, have liberally defined the terms "associated with"
             to include any relationship of the defendant with the
             business of the enterprise. See Reves v. Ernst & Young, 507
             U.S. 170, 185, 113 S.Ct. 1163, 1173, 122 L.Ed.2d 525 (1993)
             ("'[O]utsiders' may be liable under § 1962(c) if they are
             'associated with' an enterprise and participate in the
             conduct of its affairs — that is, participate in the
             operation or management of the enterprise itself[.]").


Id. at 223, 933 P.2d at 60 (emphasis added).            In Reves, the issue

before the United States Supreme Court was the meaning of the

phrase "to conduct or participate . . . in the conduct of such

enterprise's affairs" as used in 18 U.S.C. § 1962(c).              507 U.S.

at 177.    The Supreme Court held:



                                       15
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          As a verb, "conduct" means to lead, run, manage, or direct.
          Webster's Third New International Dictionary 474 (1976).
          Petitioners urge us to read "conduct" as "carry on," . . .
          so that almost any involvement in the affairs of an
          enterprise would satisfy the "conduct or participate"
          requirement. But context is important, and in the context
          of the phrase "to conduct . . . [an] enterprise's affairs,"
          the word indicates some degree of direction.

                . . . [U]nless one reads "conduct" to include an
          element of direction when used as a noun in this phrase, the
          word becomes superfluous. Congress could easily have
          written "participate, directly or indirectly, in [an]
          enterprise's affairs," but it chose to repeat the word
          "conduct." We conclude, therefore, that as both a noun and
          a verb in this subsection "conduct" requires an element of
          direction.

                The more difficult question is what to make of the
          word "participate." . . . We may mark the limits of what the
          term might mean by looking again at what Congress did not
          say. On the one hand, "to participate . . . in the conduct
          of . . . affairs" must be broader than "to conduct affairs"
          or the "participate" phrase would be superfluous. On the
          other hand, as we already have noted, "to participate . . .
          in the conduct of . . . affairs" must be narrower than "to
          participate in affairs" or Congress' repetition of the word
          "conduct" would serve no purpose. It seems that Congress
          chose a middle ground, consistent with a common
          understanding of the word "participate" — "to take part in."
          Webster's Third New International Dictionary 1646 (1976).
                Once we understand the word "conduct" to require some
          degree of direction and the word "participate" to require
          some part in that direction, the meaning of § 1962(c) comes
          into focus. In order to "participate, directly or
          indirectly, in the conduct of such enterprise's affairs,"
          one must have some part in directing those affairs. Of
          course, the word "participate" makes clear that RICO
          liability is not limited to those with primary
          responsibility for the enterprise's affairs, just as the
          phrase "directly or indirectly" makes clear that RICO
          liability is not limited to those with a formal position in
          the enterprise, but some part in directing the enterprise's
          affairs is required.


Id. at 177-79 (bold italics added) (footnotes omitted).

          By contrast, courts in states that have not adopted the

participate "in the conduct" language of the federal RICO statute

do not require that the defendant play any part in "directing the

affairs" of the enterprise.     See, e.g., Keesling v. Beegle, 880

N.E.2d 1202, 1206, 1208 (Ind. 2008) (concluding Indiana RICO


                                    16
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

statute, which imposed liability "both on persons who conduct the

activities of a racketeering enterprise and on those who

otherwise participate in the activities of a racketeering

enterprise[,]" was intended "to reach a racketeering enterprise's

'foot soldiers' as well as its 'generals,'" such that "the level

of participation necessary to implicate the Indiana Act need not

rise to the level of direction[.]"); Michigan v. Martin, 721

N.W.2d 815, 843-44 (Mich.Ct.App. 2006) (holding under Michigan's

RICO statute, which makes it unlawful to "'knowingly conduct or

participate in the affairs of the enterprise[,]' . . .

prosecution was not required to demonstrate that defendant held a

position of authority within the enterprise, but only that he

conducted or participated in its affairs through a pattern of

racketeering activity."); Ohio v. Siferd, 783 N.E.2d 591, 603
(Ohio Ct.App. 2002) (holding under Ohio RICO statute, which used

language "participate in, directly or indirectly, the affairs of

a criminal enterprise" and did not repeat the word "conduct,"

"participatory conduct or activities may be found in acts that
. . . do not exert control or direction over the affairs of the

enterprise.").

          Like the federal RICO statute, HRS § 842-2 makes it

unlawful for a person to "conduct or participate in the conduct

of the affairs of the enterprise through racketeering

activity[.]"   (Underscoring added.)   Accordingly, we adopt the

reasoning of the United States Supreme Court in Reves.     We hold

that to show a defendant participated "in the conduct of the


                                17
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

affairs of the enterprise[,]" the State must show that the

defendant had some part in directing those affairs.

          In this case, there was no evidence presented to the

grand jury that Park played any part in directing the affairs of

Roses within the meaning of HRS § 842-2.    The circuit court's

conclusion that the evidence before the grand jury did not show

that Park "conduct[ed] or participate[ed] in the conduct of the

affairs of" Roses was correct.   For that reason, we hold that the

circuit court correctly dismissed the indictment as to Park.

                           CONCLUSION

          Based upon the foregoing, the circuit court's "Findings

of Fact, Conclusions of Law and Order Granting Motion to Dismiss

Count 1 of the Indictment[,]" as to Park is affirmed.

On the briefs:
                                      /s/ Katherine G. Leonard
Brian R. Vincent,                     Presiding Judge
Deputy Prosecuting Attorney,
City and County of Honolulu,          /s/ Keith K. Hiraoka
for Plaintiff-Appellant               Associate Judge
State of Hawai#i.
                                      /s/ Clyde J. Wadsworth
William A. Harrison,                  Associate Judge
for Defendant-Appellee
Yoonjung Park.




                                 18